Citation Nr: 0007973	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  94-35 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertensive 
disease.

2.  Entitlement to service connection for additional left 
knee disability, claimed as postoperative residuals of left 
patella tendon rupture with tear of the lateral meniscus and 
anterior menisco-tibial ligament.  

3.  Entitlement to an increased (compensable) rating for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1980 to January 
1986.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision by the New 
Orleans, Louisiana, Regional Office (RO), which, in part, 
denied service connection for hypertensive disease and an 
additional left knee disability, claimed as postoperative 
residuals of left patella tendon rupture with tear of the 
lateral meniscus and anterior menisco-tibial ligament; and 
confirmed a noncompensable rating for chondromalacia of the 
left knee.  

A "Travel Board" hearing was held before the undersigned 
Board member in June 1996.  A transcript is on file.  In 
October 1996 and August 1997, the Board remanded the case for 
additional evidentiary development.  


FINDINGS OF FACT

1.  It has not been shown, by probative, competent evidence, 
that appellant's hypertensive disease was present in service 
or proximate thereto or was manifested to a compensable 
degree within the one-year post-service presumptive period.

2.  It has not been shown, by competent evidence, that 
additional left knee disability, including postoperative 
residuals of left patella tendon rupture with tear of the 
lateral meniscus and anterior menisco-tibial ligament, was 
present during service or proximate thereto.

3.  It has not been shown, by competent evidence, that 
additional left knee disability, including postoperative 
residuals of left patella tendon rupture with tear of the 
lateral meniscus and anterior menisco-tibial ligament, is 
causally or etiologically related to the service-connected 
chondromalacia of the left knee or right ankle dislocation 
with bimalleolar open fracture and degenerative joint 
disease, or that any post-service increase in severity of an 
additional left knee disability is attributable to and caused 
by said service-connected disabilities.  

4.  The appellant's service-connected chondromalacia of the 
left knee is essentially asymptomatic.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for hypertensive 
disease.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for additional 
left knee disability, claimed as postoperative residuals of 
left patella tendon rupture with tear of the lateral meniscus 
and anterior menisco-tibial ligament.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for an increased (compensable) evaluation 
for appellant's service-connected chondromalacia of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.10, 4.40, 4.45, 4.71a, 
Codes 5299-5257, 5260, 5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
service connection for hypertensive disease and an additional 
left knee disability.  A well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  If a well-grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion."  In this case, the evidentiary 
assertions as to these service connection claims on appeal 
are either inherently incredible or beyond the competence of 
the person making the assertions, as will be explained.

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO at various stages 
of the proceedings that the claims were denied, in part, due 
to the lack of clinical evidence indicating that the claimed 
hypertensive disease and additional left knee disability were 
related to service or that an additional left knee disability 
was secondary to the service-connected disabilities.  See, in 
particular, an April 1994 Statement of the Case and an 
October 1999 Supplemental Statement of the Case.  
Additionally, these Statements included provisions of law 
with respect to direct-incurrence, presumptive, and secondary 
service connection and veterans' responsibility for filing a 
well-grounded claim.  Furthermore, in a February 2000 written 
statement, appellant's representative cited applicable 
statutory and regulatory provisions and judicial precedents, 
including the well-groundedness concept.  It is therefore 
apparent that they were knowledgeable regarding the necessity 
of competent evidence to support these claims.  

In Meyer v. Brown, 9 Vet. App. 425, 434 (1996), the Court 
stated that "a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly [']proper['] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim."  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  

It should be added that the RO has sought and obtained 
appellant's available service medical records.  In October 
1996 and August 1997 remands, the Board directed the RO, in 
part, to obtain any additional, relevant private/VA medical 
records and employment personnel/medical records; arrange a 
VA cardiologic examination to determine the etiology of his 
hypertensive disease; arrange a VA orthopedic examination to 
determine the etiology of his left patella tendon rupture 
with tear of the lateral meniscus and anterior menisco-tibial 
ligament; and readjudicate direct-incurrence and presumptive 
service connection for hypertensive disease, direct-
incurrence and secondary service connection for additional 
left knee disability, with consideration of applicable court 
precedents and statutory and regulatory provisions.  

Although in 1997 and 1998, the RO sought certain private 
medical records and employment personnel/medical records, 
this proved futile.  In response to the RO's 1997 and 1998 
requests for recent VA treatment records, a July 1998 VA 
outpatient treatment report was received.  VA orthopedic 
examinations were conducted in October 1997 and July 1999; 
and a VA cardiologic examination was conducted in July 1999 
with a September 1999 medical opinion rendered. 

It does not appear that appellant has informed the VA of the 
existence of any specific competent evidence that would 
render these claims well grounded (i.e., competent evidence 
indicating that appellant's claimed hypertensive disease and 
additional left knee disability are related to service or 
that an additional left knee disability is secondary to the 
service-connected disabilities).  

Recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  

In deciding the service connection issues, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by peacetime service.  
38 U.S.C.A. § 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and hypertensive disease becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.


A.  Service Connection for Hypertensive Disease

Appellant contends and testified at a June 1996 "Travel 
Board" hearing, in essence, that his hypertension had its 
onset during service.  He argues that during service, he was 
treated with medication for hypertension.  

The evidentiary record reflects that on examination for entry 
into service, a blood pressure reading of 140/80 was noted.  
The majority of blood pressure readings recorded in the 
service medical records ranged from 130 or less (systolic) 
and 84 or less (diastolic).  However, in April 1981 and 
September 1983, appellant's blood pressure was 130/90 and 
140/80, respectively.  On hospital admission in November 1982 
for a right ankle fracture, when narcotic analgesic 
medication had been administered, an elevated blood pressure 
reading of 148/112 was recorded.  Additionally, blood 
pressure readings of 130/90 and 132/102 were recorded in 
February and November 1985, respectively, shortly prior to 
service separation.  However, the service medical records do 
not include any diagnoses for hypertensive disease or 
persistently elevated blood pressure readings medically 
interpreted as indicative of essential hypertension.  The 
earliest definite post-service medical evidence of 
hypertensive disease was not until June 1992 VA 
hospitalization, at which time appellant underwent left knee 
surgery, and postoperatively, hypertensive readings were 
recorded.  The hospital discharge diagnoses included 
hypertension with left ventricular hypertrophy.  

Although a July 1999 VA cardiovascular examination report 
recorded a medical history of hypertension initially 
diagnosed in 1982 and borderline elevated blood pressure 
since 1986, that medical history is unsubstantiated by any 
clinical evidence of record or statements from anyone other 
than the appellant.  A medical opinion based on an inaccurate 
factual premise has no evidentiary value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  See also Swann v. Brown, 
5 Vet. App. 229, 233 (1993), wherein the Court held that the 
Board was not bound to accept opinions of physicians who 
relied upon a claimant's uncorroborated account of his 
wartime experiences, stating that "[t]heir diagnoses can be 
no better than the facts alleged by appellant."  

It is significant that the examiner who conducted a July 1999 
VA cardiovascular examination did not relate appellant's 
current hypertensive disease to service.  Also, another VA 
physician rendered a September 1999 medical opinion which, 
states, in pertinent part:  "I reviewed the service record 
in detail from his admission to the service in approximately 
1980 until the time of his discharge....  At no time was the 
level of blood pressure sufficient for diagnosis of 
hypertension.  Most readings were well within the normal 
range....  In summary the patient did not have hypertension 
during...service and thus there is no relationship between his 
current diagnosis of hypertension and his military service."   

Appellant has not presented any probative, competent evidence 
indicating that chronic hypertensive disease was present in 
service or proximate thereto or was manifested to a 
compensable degree within the one-year post-service 
presumptive period.  Lay statements are not competent 
evidence with respect to medical causation; and appellant is 
not qualified to offer medical opinion or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Consequently, given the lack of probative, competent clinical 
evidence showing that appellant has chronic hypertensive 
disease that was initially manifested in service or proximate 
thereto or was manifested to a compensable degree within the 
one-year post-service presumptive period, the claim for 
service connection for hypertensive disease is not well 
grounded, and, thus denied.  38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).  See also Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  


B.  Service Connection for Additional Left Knee Disability

Appellant contends that service connection on either a 
direct-incurrence or secondary basis is warranted for 
additional left knee disability.  With respect to direct-
incurrence service connection, it is alleged that the same 
in-service trauma to that knee which damaged the patella and 
caused the service-connected chondromalacia, simultaneously 
damaged the left patella tendon, lateral meniscus, and 
anterior menisco-tibial ligament.  With respect to secondary 
service connection, it is asserted that in June 1992, 
subsequent to service, the left knee gave way while he was 
running, causing rupture of the left patella tendon with tear 
of the lateral meniscus and anterior menisco-tibial ligament. 

Concerning the issue of service connection for additional 
left knee disability, claimed as postoperative residuals of 
left patella tendon rupture with tear of the lateral meniscus 
and anterior menisco-tibial ligament, the service medical 
records reveal that in July 1981, appellant complained of 
left knee pain.  Clinically, there was slight patellar 
grinding.  Chondromalacia was assessed.  Another 
contemporaneous clinical record noted patellar tendon 
tenderness, crepitus, and a hypermobile patella; and patellar 
tenderness, lateral capsular strain secondary to 
biomechanical abnormalities, was assessed.  In February 1985, 
marked left patellar laxity was noted.  However, on VA 
examinations in January and August 1987, the left knee was 
clinically described as asymptomatic.  During a September 
1987 hearing, appellant testified, at T.2, 5-6, that the left 
knee did not give way and cause falls, but that it felt weak; 
and that he was employed as a utility laborer/plumber.  
Significantly, a June 1992 VA hospitalization report noted a 
history of appellant, while playing basketball, having landed 
awkwardly on his left leg with the knee in a particularly 
flexed position; that this caused sudden onset of left knee 
pain and swelling associated with a popping sensation; and 
that afterwards, he was unable to extend the knee.  
Clinically, the findings were noted as consistent with a 
patellar tendon rupture.  During hospitalization, he 
underwent surgical repair for left patella tendon rupture 
with tear of the lateral meniscus and anterior menisco-tibial 
ligament.  

During a subsequent June 1996 "Travel Board" hearing, at 
T.8-10, appellant testified that prior to 1992, the left knee 
exhibited pain and instability with occasional giving way; 
that in 1992, while running over to see kids playing 
basketball, his left knee gave way, causing him to fall and 
hit a curb, tearing ligaments; and that the knee injury did 
not occur while he was playing basketball.  However, there is 
no clinical evidence of record actually stating that the 
service-connected chondromalacia of the left knee or right 
ankle dislocation with bimalleolar open fracture and 
degenerative joint disease caused the left knee to give way.  
Rather, the medical history reported for clinical purposes 
most contemporaneous to the June 1992 left knee injury in 
question described that injury as acute trauma to that knee 
sustained while appellant was playing basketball.  No mention 
was made of the service-connected chondromalacia of the left 
knee or right ankle dislocation with bimalleolar open 
fracture and degenerative joint disease as causative factors 
in that acute traumatic injury to the left knee with left 
patella tendon rupture and tear of the lateral meniscus and 
anterior menisco-tibial ligament.  Again, appellant is not 
medically qualified to opine as to the etiology of the left 
patella tendon rupture and tear of the lateral meniscus and 
anterior menisco-tibial ligament.  Espiritu.  

During VA orthopedic examination in October 1997, a medical 
history of a September 1992 left knee injury was noted.  
Degenerative joint disease of the left knee and right ankle 
was diagnosed.  The examiner opined that "patient's symptoms 
now for his left knee is related to his non-service[-
]connected injury."  During July 1999 VA orthopedic 
examination, a medical history was noted of a 1990 left knee 
injury when he "tripped, and apparently, he was trying to 
avoid to hurt his right ankle, but he fell on his left knee 
and sustained a rupture of the patellar tendon."  
Significantly, the examiner opined that (1) the left knee 
injury with patellar tendon rupture occurred in 1992, not 
during service; (2) the patellar tendon rupture and ligament 
injury are not related to the service-connected 
chondromalacia of the left knee; (3) the service-connected 
chondromalacia of the left knee did not aggravate any 
additional left knee disability; and (4) the left knee injury 
was neither caused, nor aggravated, by the right ankle 
disability.  Radiographically, the left knee was 
unremarkable, except for densities in the proximal tibia area 
from prior removal of orthopedic screws.  The final diagnoses 
included "[n]on[-]service-connected patellar tendon rupture, 
left."  

Appellant has not presented any competent evidence that 
rebuts those examiners' aforestated medical determinations 
that additional left knee disability is not related to 
service or the service-connected left knee and right ankle 
disabilities.  Consequently, given the lack of probative, 
competent clinical evidence showing that additional left knee 
disability is related to service or the service-connected 
disabilities, the claim for service connection for additional 
left knee disability is not well grounded under any legal 
analysis, and, thus denied.  38 U.S.C.A. § 5107(a).  
Grottveit; Grivois; and Edenfield.



II.  A Compensable Rating for Left Knee Chondromalacia

Initially, the Board finds that appellant's claim for an 
increased (compensable) rating for chondromalacia of the left 
knee is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the claim is plausible.  See also Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997).  This being so, the 
Board must examine the record and determine whether the VA 
has any further obligation to assist in the development of 
this claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this disability rating claim 
have been properly developed and that no useful purpose would 
be served by again remanding said issue with directions to 
provide further assistance to the appellant.  A comprehensive 
medical history and detailed findings regarding his service-
connected chondromalacia of the left knee over the years are 
documented in the medical evidence.  Pursuant to October 1996 
and August 1997 remands, VA orthopedic examinations were 
conducted in October 1997 and July 1999 and are sufficiently 
detailed and comprehensive in describing the nature and 
severity of said disability.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to this 
service-connected disability than that shown on said 
examinations.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to this disability rating issue, and that the 
duty to assist appellant as contemplated by 38 U.S.C.A. 
§ 5107(a) has been satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
chondromalacia of the left knee in the context of the total 
history of that disability, particularly as it affects the 
ordinary conditions of daily life, including employment, as 
required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, 
and other applicable provisions.  However, as the Court 
stated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
"[w]here...an increase in the disability rating is at issue, 
the present level of disability is of primary concern."  

Normal ranges of motion of the knee are 0 degrees' extension 
and 140 degrees' flexion.  38 C.F.R. § 4.71 (1999), Plate II.  
Limitation of flexion of either leg to 60 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 
30 degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees.  38 C.F.R. Part 4, Code 5260.  
Limitation of extension of either leg to 5 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees. A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. Part 4, Code 5261.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  

The appellant's medical history as it relates to his left 
knee disability has already been detailed in large part in 
Part I of the Board's decision herein.  It is reiterated that 
prior to a post-service, intercurrent sports injury in June 
1992, when he sustained acute trauma to that knee while 
playing basketball resulting in a left patellar tendon 
rupture, the left knee was clinically described as 
asymptomatic on VA examinations in January and August 1987.  
It should be pointed out that the only left knee disability 
for which service connection is in effect is chondromalacia; 
and that in rating a service-connected disability, conditions 
for which service connection is not in effect may not be 
considered.  Although on October 1997 VA orthopedic 
examination, the left knee exhibited tenderness, crepitation, 
and pain on extremes of knee flexion (albeit with full ranges 
of motion), the examiner specifically attributed the 
appellant's current left knee symptomatology to the non-
service-connected left knee injury.  Similarly, on subsequent 
July 1997 VA orthopedic examination, although there was 
minimal left quadriceps atrophy and a well-healed scar, 
another examiner specifically attributed the appellant's 
current left knee symptomatology to the non-service-connected 
left knee injury.  In fact, that examiner stated "[a]t the 
present time, I cannot elicit any clinical findings 
supporting the diagnosis of chondromalacia of the left 
knee."  Parenthetically, ranges of left knee motion were 
recorded as 0 degrees' extension and 140 degrees' flexion 
without instability or tenderness.  

In short, appellant's service-connected chondromalacia of the 
left knee has recently been clinically described as 
essentially asymptomatic.  Thus, a compensable rating for the 
service-connected chondromalacia of the left knee is not 
warranted.  In reaching this conclusion, the Board has 
considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45, pertaining to functional loss involving disability of 
the musculoskeletal system.  However, the service-connected 
chondromalacia of the left knee is essentially asymptomatic 
clinically and thus, has not been shown to result in any 
functional impairment.  

The clinical evidence does not reflect that the service-
connected chondromalacia of the left knee presents such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to warrant an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In particular, the 
service-connected chondromalacia of the left knee does not 
preclude ambulation nor does it require frequent 
hospitalizations.  Since the preponderance of the evidence is 
against allowance of this issue on appeal for the aforestated 
reasons, the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b) (West 1991).  



ORDER

Since appellant's claims for service connection for 
hypertensive disease and additional left knee disability, 
claimed as postoperative residuals of left patella tendon 
rupture with tear of the lateral meniscus and anterior 
menisco-tibial ligament, are not well grounded, these claims 
are denied.  

An increased (compensable) rating for chondromalacia of the 
left knee is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

